Exhibit 10.11
AMENDMENT NO. 1
SENSIENT TECHNOLOGIES CORPORATION
2002 STOCK OPTION PLAN
(as amended and restated on April 24, 2008)
     The following terms set forth an Amendment No. 1 to the Sensient
Technologies Corporation (the “Company”) 2002 Stock Option Plan, as amended and
restated on April 24, 2008 (the “Plan”), effective as of the date of adoption by
the Company’s Board of Directors (the “Board”) as set forth herein (the
“Amendment”). All defined terms set forth in this Amendment shall have the
meaning set forth in the Plan.
     WHEREAS, the Plan was adopted by the Board of Directors and was approved by
shareholders at their annual meeting on April 25, 2002, and the Plan was amended
and restated on April 24, 2008 to permit the grant of restricted stock units;
and
     WHEREAS, Section 13.1 of the Plan allows the Board to amend the Plan at any
time, provided that shareholder approval will be obtained if it is required
under the Internal Revenue Code of 1986, as amended (the “Code”) and the
guidance issued thereunder or under the listing requirements of the Company’s
principal securities exchange; and
     WHEREAS, the Board believes it is in the best interests of the Company to
amend the Plan to comply with the requirements of Section 409A of the Code and
the guidance issued thereunder (“Section 409A”); and
     WHEREAS, such amendments are not prohibited by the Plan, such amendments do
not constitute material modifications under Section 162(m) of the Code or the
applicable rules of the New York Stock Exchange, and such amendments do not
require shareholder approval; and
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Amendment, intending to be legally
bound, hereby agree as follows:
     1. Restricted Stock Units. The following sentence shall be inserted at the
end of section 9.2 to read as follows:
“Any Restricted Stock Units granted to a Participant who is subject to U.S. tax
with respect to such Restricted Stock Units will be exempt from, or if not so
exempt, comply with Section 409A of the Code and any guidance issued
thereunder.”
     2. Taxes. A new section heading entitled “14.1 Withholdings and
Deductions.” shall be inserted immediately following “Section 14. Taxes.” and
the current text shall follow the new section heading.

 



--------------------------------------------------------------------------------



 



     3. Section 409A of the Code. A new section heading entitled “14.2
Section 409A of the Code.” shall be inserted at the end of Section 14, along
with subparagraphs to read as follows:
“(a) It is intended that any Awards or other benefits granted to a Participant
pursuant to this Plan will be exempt from, or otherwise comply with,
Section 409A of the Code and the guidance issued thereunder (“Section 409A”) so
as not to be subject to the additional tax and interest under Section 409A of
the Code (a “Section 409A Tax”). The provisions of this Plan and any Awards or
agreements thereunder will be interpreted and construed in favor of complying
with any applicable requirements of Section 409A necessary in order to avoid the
imposition of a Section 409A Tax. Notwithstanding the foregoing, the Company
does not guarantee the tax treatment of any Awards or other benefits, whether
pursuant to the Code, federal, state, local or foreign tax laws and regulations.
(b) If, at any time a Participant has in effect an Award or other benefit
pursuant to this Plan, the Participant is a “specified employee” (as defined
under and determined in accordance with Section 409A), then the following
provision shall apply. No Award or other benefit considered deferred
compensation under Section 409A that is payable upon the Participant’s
separation from service (as defined under and determined in accordance with
Section 409A) and not subject to an exception or exemption under Section 409A,
shall be delivered, paid or made available to the Participant until the business
day that is at least six (6) months following the Participant’s separation from
service (except in the event of the Participant’s death during such six-month
period).
(c) Notwithstanding anything in this Plan to the contrary, any adjustment made
with respect to Awards pursuant to this Plan, including pursuant to Section 5.3
(Adjustments in Capitalization), Section 7.10 (Substitute Options), and
Section 12.1 (Change of Control), shall be made only to the extent such
adjustment complies with, to the extent applicable, Section 409A and Section 424
of the Code, including without limitation Treasury Regulation
§ 1.409A-1(b)(v)(D) and (H).”
     [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company by action of the Board has executed this
Amendment as of October ___, 2008.

                  SENSIENT TECHNOLOGIES CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           

3